PD-1341-14
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 6/11/2015 11:26:07 AM
 June 15, 2015                                                 Accepted 6/15/2015 7:49:03 AM

                         No. PD-1341-14
                                                                               ABEL ACOSTA
                                                                                       CLERK
                     ______________________________

                 IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                      ______________________________

                         STACY STINE CARY,
                                        Appellant,
                                 v.

                        THE STATE OF TEXAS,
                                            Appellee.
                     ______________________________

 On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                Court of Appeals No. 05-12-01421-CR
                  ______________________________

  STATE’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME
               TO FILE THE STATE’S BRIEF
               ______________________________

KEN PAXTON                                    *JOSEPH P. CORCORAN
Attorney General of Texas                    Assistant Attorney General
                                                   Supervising Attorney
CHARLES E. ROY                                  for Non-Capital Appeals
First Assistant Attorney General              Criminal Appeals Division
                                                State Bar No. 00793549
EDWARD L. MARSHALL                   Joseph.Corcoran@TexasAttorneyGeneral.gov
Chief, Criminal Appeals Division
                                        P. O. Box 12548, Capitol Station
ADRIENNE McFARLAND                                  Austin, Texas 78711
Deputy Attorney General                       Telephone: (512) 936-1400
for Criminal Justice                           Facsimile: (512) 936-1280

                                                *Lead Appellate Counsel
                     _____________________________

                     ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the State of Texas and files this, the State’s Motion

for an Extension of Time to File the State’s Brief, and respectfully shows

the following:

                                        I.

     Appellant, Stacy Stine Cary, filed her opening brief in this appeal

on May 19, 2015, and the State’s brief in response is presently due

Thursday, June 18, 2015.

                                       II.

     The State hereby requests an extension of twenty-nine days to file

its brief, extending the new deadline to Friday, July 17, 2015. This is

the State’s first extension request.

                                       III.

     As justification for this request, the undersigned attorney was

out-of-the-country on a pre-paid vacation from May 20, until May 30,

2015. Moreover, and as additional justification, in the last two weeks the

undersigned (as the non-capital appellate supervisor for the Criminal

Appeals Division of the Texas Attorney General), was required to review

several non-extendible pleadings, due to be filed in both the United

                                        2
States Court of Appeals for the Fifth Circuit, and the federal district

courts of Texas. This request is not designed to harass Appellant, nor to

unnecessarily delay these proceedings, but to ensure that Appellant’s

legal arguments are properly addressed.

     The undersigned conferred with Appellant’s counsel of record on

June 10, 2015, who is unopposed to this motion.

     WHEREFORE, PREMISES CONSIDERED, the State of Texas

respectfully requests an extension of time to file its brief up to and

including Friday, July 17, 2015.




                                   3
                Respectfully submitted,


                KEN PAXTON
                Attorney General of Texas

                CHARLES E. ROY
                First Assistant Attorney General

                ADRIENNE McFARLAND
                Deputy Attorney General
                for Criminal Justice

                EDWARD L. MARSHALL
                Chief, Criminal Appeals Division


                /s/ Joseph P. Corcoran
*Lead Counsel   JOSEPH P. CORCORAN*
                Assistant Attorney General
                Supervising Attorney
                 for Non-Capital Appeals
                Criminal Appeals Division
                State Bar No. 00793549
                Joseph.Corcoran@TexasAttorneyGeneral.gov

                P.O. Box 12548, Capitol Station
                Austin, Texas 78711-2548
                Telephone: (512) 936-1400
                Facsimile: (512) 936-1280

                ATTORNEYS FOR THE STATE




                  4
                 CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. John Helms prior to the

filing of this motion, and he indicated that he did not oppose the

extension.


                                /s/ Joseph P. Corcoran
                                JOSEPH P. CORCORAN
                                Assistant Attorney General




                                  5
                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:

     John Michael Helms Jr.
     john@johnhelmslaw.com

                                  /s/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General




                                    6